Citation Nr: 0731266	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for 
abdominal scar residuals of hemicolectomy and herniorrhaphy 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to May 1985 
and from November 1986 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied entitlement to 
service connection for irritable bowel syndrome and granted 
service connection for abdominal scars, residuals of 
hemicolectomy and herniorrhaphy with an initial 10 percent 
disability evaluation, effective May 21, 2000. 

In a January 2007 rating decision, the RO granted service 
connection for irritable bowel syndrome with an initial 30 
percent disability evaluation, effective May 21, 2000.  
Therefore, this issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for his service connected 
abdominal scar residuals of hemicolectomy and herniorrhaphy 
was in July 2001. 

In a February 2003 letter, Dr. Thomas Majernick stated that 
the veteran has had numerous hernia repairs with meshes 
placed since the time of his hemicolectomy.  Dr. Majernick 
reported that the veteran continued to have chronic 
intermittent abdominal pain which had been getting more 
severe.  He stated that this pain related to the veteran's 
adhesions and problems from his subsequent numerous hernia 
repairs with mesh inserted.

In August 2005 the veteran underwent an exploratory 
laparotomy, lysis of adhesions, hemigastrectomy with Billroth 
tube and gastrojejunostomy.  The doctor performing the 
surgery noted that the right subcostal incision was closed.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Dr. Majernick's statement and the record of 
subsequent abdominal operations provide evidence of worsening 
since the last examination in July 2001.

The Board also notes that the criteria for rating of skin 
diseases were modified as of August 30, 2002.  See 67 Fed. 
Reg. 49,590 (2002).  

Therefore, a VA dermatological examination is needed.  


Accordingly, the case is REMANDED for the following action:

1.   Have the veteran undergo a VA 
dermatological examination to determine 
the severity of his service-connected 
abdominal scar residuals of hemicolectomy 
and herniorrhaphy.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms of 
the service- connected condition should 
be described in detail, including all 
information necessary for rating such 
disabilities under the old and new rating 
criteria for skin conditions. 
 
The dermatology examiner should provide a 
measurement of the length and width of 
the veteran's residuals of hemicolectomy 
and herniorrhaphy scar as well as the 
area of the scar in terms of square 
inches.  The dermatologist should also 
indicate whether, on examination, such 
scar is superficial, unstable, and/or 
painful, and whether the scar causes any 
limitation of motion. 

2.  Then re-adjudicate the claim on 
appeal.  If any determination remains 
adverse to the veteran, issue a 
supplemental statement of the case before 
the claims folder is returned to the 
Board, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



